18-3719
    Giron v. Garland
                                                                                   BIA
                                                                               Kolbe, IJ
                                                                           A216 333 740

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 7th day of July, two thousand twenty-one.

    PRESENT:
             ROSEMARY S. POOLER,
             BARRINGTON D. PARKER,
             JOSEPH F. BIANCO,
                  Circuit Judges.
    _________________________________________

    JESUS EDUARDO GIRON, AKA JESUS
    BAUTISTA GIRON, AKA JESUS GIRON
    BAULTISTA, AKA PECAS UNKNOWN, AKA
    LITTLE BOY UNKNOWN, AKA CHELE UNKNOWN,
             Petitioner,

                       v.                                        18-3719
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _________________________________________

    FOR PETITIONER:                      Vilia B. Hayes, Dustin P. Smith,
                                         Carl W. Mills, Hughes Hubbard &
                                         Reed LLP, New York, NY.
FOR RESPONDENT:             Jeffrey Bossert Clark, Acting
                            Assistant Attorney General; Song
                            Park, Acting Assistant Director;
                            Colin J. Tucker, Trial Attorney,
                            Office of Immigration
                            Litigation, United States
                            Department of Justice,
                            Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED in part and GRANTED in part.

    Petitioner Jesus Eduardo Giron, a native and citizen of

El Salvador, seeks review of a November 21, 2018 decision of

the BIA affirming a June 1, 2018 decision of an Immigration

Judge (“IJ”) denying asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).    In re

Jesus Eduardo Giron, No. A216 333 740 (B.I.A. Nov. 21, 2018),

aff’g No. A216 333 740 (Immig. Ct. N.Y.C. June 1, 2018).   We

assume the parties’ familiarity with the underlying facts and

procedural history.

    We have reviewed the IJ’s decision as modified by the

BIA, i.e., minus the findings that the BIA did not reach.

See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

(2d Cir. 2005).   The applicable standards of review are well

established.   See 8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder,

                              2
762 F.3d 191, 195 (2d Cir. 2014).                 The issues before us are

whether    Giron’s     proposed      social    group     of    “witnesses         who

assisted law enforcement officials against violent gangs” is

cognizable and whether he established that the government of

El Salvador would acquiesce to his torture.

     For withholding of removal, an applicant must show he

would “more likely than not” be persecuted “on account of

race,     religion,    nationality,        membership        in     a   particular

social      group,     or     political           opinion.”              8    C.F.R.

§ 1208.16(b)(1),       (2);    see    also        8 U.S.C.     §§ 1101(a)(42),

1231(b)(3)(A).        To constitute a particular social group, a

group must be “(1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and

(3) socially     distinct     within        the    society        in    question.”

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A. 2014);

see also Ucelo-Gomez v. Mukasey, 509 F.3d 70, 72–74 (2d Cir.

2007).     “To be socially distinct, a group . . . must be

perceived as a group by society.”              Matter of M-E-V-G-, 26 I.

& N. Dec. at 240.

     As    an   initial     matter,        there    is   no       merit      to   the

Government’s contention that Giron’s social group as defined

in   his    brief     (“witnesses     who     assisted        law       enforcement


                                       3
officials against violent gangs”) differs from his proposed

groups before the agency.           His counsel defined his social

group the same way twice at his hearing before the IJ, and

repeatedly stated that the social group was based on Garcia

v. Attorney General, 665 F.3d 496 (3d Cir. 2011), in which

the social group was similarly defined, see id. at 504.

Although the IJ did not explicitly consider this proposed

group, that was not necessarily error because Giron did not

testify    or   present      evidence     that   he    had    assisted     law

enforcement.     Moreover, the BIA explicitly considered whether

that group was cognizable.

       We find no error in the BIA’s conclusion that Giron’s

proposed social group is not socially distinct.                    Although we

have    recognized    that    a   group    consisting        of    cooperating

witnesses can meet the social distinction criteria for a

particular social group, Gashi v. Holder, 702 F.3d 130, 137

(2d Cir. 2012), Giron’s case is distinguishable.                    In Gashi,

the group consisting of cooperating witnesses to war crimes

was socially distinct to both “potential persecutors and the

wider     Kosovar    society”     because    the      list    of     potential

witnesses was published, people in Gashi’s village knew he

had spoken to investigators and criticized him for it, and he


                                     4
was attacked twice and threatened.            Id.     In contrast, Giron

did not present evidence that he had provided any specific

information or assistance to law enforcement privately or

publicly.      See Paloka, 762 F.3d at 196 (“[W]hat matters is

whether society as a whole views a group as socially distinct,

not the persecutor’s perception.”); see also In re C-A-, 23

I. & N. Dec. 951, 960 (B.I.A. 2006) (“Recognizability or

visibility is limited to those informants who are discovered

because they appear as witnesses or otherwise come to the

attention of cartel members.”).              Further, Giron’s country

conditions evidence reflects that witnesses under criminal

protection in El Salvador are targeted by gangs, particularly

after their identities have been revealed at trials, but it

does not otherwise suggest that witnesses are seen as a

distinct group given that anyone who defies the gangs for any

number of reasons (e.g., extortion, gang membership, sexual

advances) is targeted.         See Ucelo-Gomez, 509 F.3d at 73

(“When   the    harm   visited   upon       members     of   a    group   is

attributable     to    the   incentives       presented      to    ordinary

criminals rather than to persecution, the scales are tipped

away   from    considering   those       people   a   ‘particular    social

group’ within the meaning of the INA.”).


                                     5
    Accordingly, because Giron did not show that his proposed

group was socially distinct, the agency did not err in denying

withholding   of   removal    as       a   result.      See   8 U.S.C.

§ 1231(b)(3); Paloka, 762 F.3d at 195.

    Unlike    withholding    of   removal,     CAT   relief   does   not

require a nexus to any ground.         See 8 C.F.R. § 1208.16(c)(2).

To be eligible for CAT relief, an applicant is required to

show that he would “more likely than not” be tortured by or

with the acquiescence of government officials.           See 8 C.F.R.

§§ 1208.16(c)(2), 1208.18(a)(1); Khouzam v. Ashcroft, 361

F.3d 161, 170–71 (2d Cir. 2004).           “In terms of state action,

torture requires only that government officials know of or

remain willfully blind to an act and thereafter breach their

legal responsibility to prevent it.”          Id. at 171.

    The agency did not adequately explain its denial of CAT

relief.   See Poradisova v. Gonzales, 420 F.3d 70, 77 (2d Cir.

2005) (“[W]e require a certain minimum level of analysis from

the IJ and BIA opinions denying asylum, and indeed must

require such if judicial review is to be meaningful.”).              The

agency expressed “considerable concern” that Giron would face

harm in El Salvador, but nevertheless denied CAT relief

because the government had “declared war on the gangs” and


                                   6
taken    steps    to   detain    and   kill       suspected   gang    members.

However, the agency failed to consider and explain the impact

of evidence that the Salvadoran government’s efforts in the

“war on the gangs” had not been successful, such that gang

members operate with impunity and security forces commit

extrajudicial killings of suspected gang members, both of

which pose threats to Giron.               See De La Rosa v. Holder, 598

F.3d 103, 109–10 (2d Cir. 2010) (remanding for agency to

further      address     government        acquiescence       when    evidence

indicated that government was unlikely to be able to stop

torture despite aid from some officials).

       The 2016 State Department country report provides that

impunity persisted in El Salvador despite government efforts

to prosecute corrupt officials, that authorities were not

able    to   control     gangs   in    many       neighborhoods,     and     that

authorities could not protect freedom of movement due to gang

activity.     A United Nations report states that corruption and

gang infiltration of the police and military lead to high

levels of gang impunity while those security forces who target

gang     members       subject    them       to     excessive       force     and

extrajudicial killings.           Giron’s expert reported that the

Salvadoran       government’s     declaration        of   a   war    on     gangs


                                       7
resulted in increased gang violence.

    While the agency need not “expressly parse or refute on

the record each individual argument or piece of evidence

offered by the petitioner,” Jian Hui Shao v. Mukasey, 546

F.3d 138, 169 (2d Cir. 2008) (citation omitted), the agency

has a duty to consider all material evidence in the record,

Yan Chen v. Gonzales, 417 F.3d 268, 275 (2d Cir. 2005); see

also Poradisova, 420 F.3d at 77.   Given the agency’s failure

to discuss the country conditions evidence indicating that

the Salvadoran government’s effort to control gang violence

has been unsuccessful and that gangs continue to operate with

impunity, we grant the petition as to Giron’s CAT claim.   See

8 C.F.R. § 1208.16(c); Yan Chen, 417 F.3d at 275; Poradisova,

420 F.3d at 77.

    For the foregoing reasons, the petition for review is

DENIED in part and GRANTED in part and the case is REMANDED

to the BIA.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              8